Title: To Benjamin Franklin from John Jay, 26 September 1779
From: Jay, John
To: Franklin, Benjamin


Dear Sir
Pha. 26 Sep 1779
I have had the Pleasure of recg. your favor of the 2d. June last. The act of Congress respecting Col Diricks alluded to in it; mentioned no public Business comd. to his Care, but in Compliance with his Request supported by Govr. Trumbul simply recommended him to your notice—
As this will be delivered to you by Monsr. Gerard It will be unnecessary to enlarge on american Politics or Intelligence. This Gentleman has done essential service to the Alliance, and by the wisdom of his Conduct done much towards binding the two nations to each other by Affection whose union at first resulted from motives of Interest. I am happy to assure you that similar Ideas of You prevail & extend in this Country as well as the one you are in—
The Chevalier de LaLuzerne has brought with him many recommendatory Letters. Few will be more useful to him than yours— If he treads in the Steps of his Predecessor, they will lead him to the Hearts of the Americans— My Endeavours shall not be wanting to render this Country agreable to him.
You will oblige me by continuing this Correspondence and by believing that I am with great Esteem & Regard your most obt. & hbl Servt
Docr Franklin
 
Notation: To Doctr. Franklin 26 Sep 1779
